DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 02/08/2022.
Status of the Claims:
Claim(s) 1 and 13 has/have been amended.
Claim(s) 16 has/have been canceled.
Claim(s) 1-15 and 17-19 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 



Regarding independent claim 1, 

US 2010/0026852 teaches an imaging system 100 in Fig. 1A comprising an actuator 180 arranged between the substrate and the lens module, however it is not separated from the microlens group 122. 
Therefore, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a camera module, comprising: 
a piezoelectric plate arranged between the substrate and the lens module, and beneath the lens holder and separated from the lens group, wherein when an electric power is provided to the piezoelectric plate, the piezoelectric plate is subjected to a deformation, so that the lens group focuses on the sensing region; 
wherein the piezoelectric plate is in contact with the sensing chip.

Regarding claim(s) 2-12 and 17-19, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 13, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a calibration method for a camera module, the camera module comprising a substrate, a sensing chip, a lens module and a piezoelectric plate, the sensing chip 
wherein the piezoelectric plate is in contact with the sensing chip.

Regarding claim(s) 14-15, claim(s) depend from independent claim 13 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698            


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698